Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 5, 2019 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: functional fitting in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-29, 34-39 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 25, the applicant claims the radius of the arcuate surface “is substantially equal to or greater than the radius of any other surface in the plane”. It is unclear what surfaces are encompassed by the limitation “any other surface in the plane”. It is believed that the applicant is trying to claim with respect to any other surfaces of the handle within the plane, however, the applicant should amend the claim to clarify. It is noted that for examination purposes, the limitation is being interpreted as discussed above. 
Claim 25 recites the limitation "the radius of any other surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term "substantially" in claim 25 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in For examination purposes it is being inserted as almost equal to.
With respect to claim 26, the applicant claims the finger grip has “a surface extending parallel to the longitudinal axis” and further claims the surface “having a radius”. It unclear how the surface can be parallel to the axis, but also have a radius. It is believed the applicant is trying to claim the surface being a cylindrical surface, however, it is unclear from the claim limitations. For exanimation purposes, the limitation is being interpreted as a cylindrical surface, such as the sides are straight in a cross sectional view, however, the applicant should amend the claims to clarify.
With respect to claim 27, the applicant “the at least one finger grip… defined by a surface extending away from the longitudinal axis”. It is noted that the applicant has claimed in claim 26 that a surface of the finger grip is parallel to the longitudinal axis. It is noted that is it unclear if the surface of claim 26 is the same as the surface of claim 27 or if they are different surfaces. For examination purposes, the surfaces are being interpreted as different, however, the applicant should amend the claims to clarify. It is suggested using terms such as “a first surface” and “a second surface” to clarify. 
With respect to claim 29, the limitation of “a surface” is unclear for the same reasons as discussed above. It is unclear how the surface differs from the claimed surface of claim 26 or does not differ. It is noted that for examination purposes, each finger grip is interpreted as having a surface, however, the applicant should amend the claim to clarify. 
With respect to claim 34, the applicant claims the function flitting comprising “a shaft”, however, it is noted that a shaft of the functional fitting was claimed in claim 24, 
With respect to claim 41, the limitations of the claim are unclear. It is noted that the preamble of the claim is directed towards “a dental instrument” as claimed in claim 24, but further claims “a set”. It is noted that the applicant should amend the preamble to clarify the body of the claim is directed towards a set comprising a handle and the plurality of functional fittings to clarify what is being claimed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sets of functional fittings with different distal ends must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corti (2005/0136377) in view of Shurgalin et al. (2014/0316395).
With respect to claim 24, Corti teaches a dental instrument comprising a handle 11 having a mass (the handle inherently has a mass), a proximal end, a distal end; and a longitudinal axis extending between the proximal end and the distal end (see annaoted figure below), the proximal end being defined, at least in part, by a convex arcuate surface (see annotated figure below), a functional fitting having a shaft 12 configured to perform a dental procedure detachably engageable with the handle (par. 18, such that the stem is connected to the handle by means of a screw inserted into the 
Shurgalin teaches a medical instrument, comprising a handle, wherein the handle configured such that a greater part of the mass is concentrated closer to the proximal end than to the distal end (see fig. 4, par. 54). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Corti with the teaching of the mass being located more towards the proximal end than the distal end in order to reduce hand and finger fatigue as taught by Shurgalin. 
With respect to claim 25, Corti further teaches the dental instrument wherein when the handle is view in a plane extending through the longitudinal axis (see fig. 2), the radius of the arcuate surface is substantially equal to the radius of other surface of the handle (see fig. 2).
With respect to claim 26, Corti further teaches the handle further comprises at least one finger grip defined in part by a surface extending parallel to the longitudinal axis when view in the plane but having a radius less than the radius of the arcuate surface (see annaoted figure below, 1st surface).
Corti further teaches with respect to claim 27 wherein the at least one figure grip is, at least in part, defined by a surface extending away from the longitudinal axis  (see annaoted figure, it is extending away from the axis in the direction from the distal end to the proximal end, 2nd surface).
Corti further teaches with respect to claim 28, wherein the at least one finger grip comprises a plurality of finger grips spaced along the longitudinal axis (see annaoted figure below).
Corti further teaches with respect to claim 29, wherein each grip is defined, at least in part, by a surface extending parallel to the longitudinal axis, the dimeter of successive surfaces reducing in the direction from the proximal end to the distal end (see annaoted figure below).
Corti further teaches with respect to claim 30, wherein the handle is symmetrical about the longitudinal axis (see figs. 1-2).
Corti further teaches with respect to claim 31, wherein the handle includes a bore therethrough, the bore being aligned with and centered about the longitudinal axis and being configured to receive the locking component (see fig. 2, par. 18, screw as discussed above in detail).
Corti further teaches with respect to claim 32, wherein the bore terminates in a socket 19 at the distal end (see fig. 2).
With respect to claim 40, Corti teaches the invention as substantially claimed and discussed above including when the functional fitting is engaged with the handle, a distal end of the functional fitting extends from the distal end of the handle a distance (see fig. 2), however, does not specifically teach the distance is in the range of 3 to 6 cm.  However, it is noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Corti to have the distance be in the claimed range in order to allow the device to fit within the mouth during use. It is noted that the tool of the prior art is a dental tooth for use in the mouth and the current invention is for use in the mouth, therefore, it would have been oblivious to one having ordinary skill in the art at the time of the invention to provide the tool of a length that would fit in the mouth.  It is noted that the applicant does not teach the length providing any unexpected or superior results. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 33-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corti (2005/0136377) in view of Shurgalin et al. (2014/0316395) as applied to claim 32 above, and further in view of Thai (2014/0065572).
 Corti teaches the invention as substantially claimed and discussed above, however, does not specifically teach the dental instrument wherein the functional fitting comprising a mounting part having a first facility to locate the fitting against rotation with respect to the handle and a second facility to locate the fitting against longitudinal sliding movement with respect to the handle, wherein the functional fitting comprises, in part, a shaft, the first facility comprising a non-circular surface formation formed integrally with the shaft, wherein the non-circular surface formation comprises a square or hexagonal section, wherein the second facility comprises a step formed on the shaft, wherein the step is located at one end of a square or hexagonal section forming the non-circular surface formation, further includes a fastening section extending from the square or hexagonal section at the end thereof opposite to the step, the fastening section being engageable with the locking component, and wherein the fastening section comprises a threaded spigot.     
Thai teaches a dental instrument with respect to claim 33, comprising the functional fitting comprising a mounting part having a first facility 136 to locate the fitting against rotation with respect to the handle and a second facility to locate the fitting against longitudinal sliding movement with respect to the handle (the second facility being the shoulder of the first facility 136 which engages with the dent 127), with respect to claim 34, wherein the functional fitting comprises, in part, a shaft 132, the first facility 136 comprising a non-circular surface formation formed integrally with the shaft (see fig. .

Claims 24-25 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naugle et al. (3,646,679) in view of Shurgalin et al. (2014/0316395).
With respect to claim 24, Naugle teaches a dental instrument comprising a handle 13 having a mass (the handle inherently has a mass), a proximal end (the end opposite the connection for the shaft 11), a distal end (the end with the connection of the shaft); and a longitudinal axis extending between the proximal end and the distal end (see 1), the proximal end being defined, at least in part, by a convex arcuate surface (see fig. 1), a functional fitting having a shaft 11 configured to perform a dental 
Shurgalin teaches a medical instrument, comprising a handle, wherein the handle configured such that a greater part of the mass is concentrated closer to the proximal end than to the distal end (see fig. 4, par. 54). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Naugle with the teaching of the mass being located more towards the proximal end than the distal end in order to reduce hand and finger fatigue as taught by Shurgalin. 
With respect to claim 25, Naugle further teaches the dental instrument wherein when the handle is view in a plane extending through the longitudinal axis (see fig. 1), the radius of the arcuate surface is substantially equal to the radius of other surface of the handle (see fig. 1, it is noted the radius is “substantially” equal as broadly interpreted).
Naugle further teaches with respect to claim 30, wherein the handle is symmetrical about the longitudinal axis (see fig. 1).
Naugle further teaches with respect to claim 31, wherein the handle includes a bore therethrough, the bore being aligned with and centered about the longitudinal axis and being configured to receive the locking component (see fig. 1, the locking component being the threads).

Claims 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naugle et al. (3,646,679) in view of Shurgalin et al. (2014/0316395) as applied to claim 32 above, and further in view of Thai (2014/0065572).
 Naugle teaches the invention as substantially claimed and discussed above, however, does not specifically teach the dental instrument wherein the bore terminates in a socket at the distal end, the functional fitting comprising a mounting part having a first facility to locate the fitting against rotation with respect to the handle and a second facility to locate the fitting against longitudinal sliding movement with respect to the handle, wherein the functional fitting comprises, in part, a shaft, the first facility comprising a non-circular surface formation formed integrally with the shaft, wherein the non-circular surface formation comprises a square or hexagonal section, wherein the second facility comprises a step formed on the shaft, wherein the step is located at one end of a square or hexagonal section forming the non-circular surface formation, further includes a fastening section extending from the square or hexagonal section at the end thereof opposite to the step, the fastening section being engageable with the locking component, and wherein the fastening section comprises a threaded spigot.     
Thai teaches a dental instrument with respect to claim 32, wherein the bore terminate in a socket at the distal end (see fig. 2, such that the handle is the portion with .

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naugle et al. (3,646,679) in view of Shurgalin et al. (2014/0316395) as applied to claim 24 above, and further in view of Borsay (DE 19616352).
With respect to claim 40, Naugle teaches the invention as substantially claimed and discussed above including when the functional fitting is engaged with the handle, a distal end of the functional fitting extends from the distal end of the handle a distance (see fig. 1), however, does not specifically teach the distance is in the range of 3 to 6 cm.
Borsay teaches a dental instrument wherein the distance a fitting extends from the distal end of the handle is in the range of 3 to 6 cm (see fig. 2, 50mm is 5cm which is within the claimed range). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the tooth removal tool taught by Naugle/Shurgalin with the distance taught by Borsay since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naugle et al. (3,646,679) in view of Shurgalin et al. (2014/0316395) as applied to claim 24 above, and further in view of Abreu (3,430,345).
Naugle/Shurgalin teaches the invention as substantially claimed and discussed above, however, does not specifically teach a set comprising a plurality of functional fittings, each of the functional fittings being engageable with the handle, at least one of 
Abreu teaches a dental instrument comprising a handle and a set of functional fittings each being engageable with the handle (see figs. 6-9, abstract), wherein at least one of the functional fittings having a distal end configured differently to a distal end of another of the functional fittings (see figs. 6-9, abstract). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Naugle/Shurgalin with the set of fittings in order to change of the tools in case of damage and same space, such that the single handle can be used with several different working tips reducing the overall size of the tools.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        2/24/2021